Citation Nr: 1434471	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to a compensable disability evaluation for the Veteran's left knee degenerative joint disease for the period prior to August 18, 2010.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee degenerative joint disease for the period on and after August 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1963 to August 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) which granted service connection for left knee degenerative joint disease and assigned a noncompensable disability evaluation for the period from November 21, 2007, to August 17, 2010, and a 10 percent evaluation for the period on and after August 18, 2010, for that disability.  In May 2011, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In November 2012, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In June 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran advances that his service-connected left knee degenerative joint disease has been productive of significant impairment warranting assignment of at least a 10 percent evaluation during all relevant periods.  At the June 2014 Board hearing, the Veteran testified that his left knee disability had increased in severity since the last VA knee examination and is "ready for another operation."  He denied receiving any current treatment for his left knee.  

The Veteran was last afforded a VA examination which addressed the left knee in August 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony as to the increasing severity of his service-connected left knee disorder, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has not been raised during the adjudicatory process of evaluating the Veteran's left knee disorder.  Therefore, the issue is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint evaluation in order to assist in determining the current nature and severity of his service-connected left knee degenerative joint disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assess the occupational impact or limitations of the Veteran's left knee disorder.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

